Citation Nr: 0946462	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1961 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In January 2007, the Veteran testified at a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.


FINDING OF FACT

The record does not contain corroborating evidence sufficient 
to verify the Veteran's claimed PTSD stressor.


CONCLUSION OF LAW

The Veteran's PTSD was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In March 2004 and March 2005 correspondence, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder 
and described the types of lay and medical evidence that the 
Veteran should submit in support of his claim.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  In addition to this notice, the RO sent the Veteran a 
PTSD personal trauma questionnaire.   

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson.  19 Vet. App. 473, 484 (2006). 
 However, the Board has concluded that the preponderance of 
the evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).  
Furthermore, although the VCAA notice letters did not inform 
the Veteran that evidence of behavior changes may constitute 
credible supporting evidence of his stressor, all three 
rating decisions informed the Veteran that behavioral changes 
would be considered credible supporting evidence that the 
claimed in-service stressor occurred before the RO 
readjudicated the Veteran's claim in June 2006.  Moreover, 
the Veteran presented evidence of the change in his behavior 
at his January 2007 Travel Board hearing. 

The Board observes that the Veteran was provided with 
adequate notice with respect to his service connection claim 
by virtue of the aforementioned VCAA notice letters.  Any 
defect with respect to the timing of the VCAA notice was 
cured when the RO subsequently readjudicated the Veteran's 
claim in June 2006. 

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's VA treatment records, and associated the Veteran's 
service treatment records (STRs) and personnel records with 
the claims file.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  VA is not required to provide the Veteran 
with a compensation and pension examination when such would 
not aid him in substantiating the claim.  As discussed in 
more detail below, the question here is not a medical 
question, but a question of whether there is sufficient 
evidence to corroborate the Veteran's lay statement.  A VA 
examination would not provide such evidence. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).


Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Analysis

The Veteran contends that he was sexually assaulted while 
attached to the Naval Recruit Training Center at Great Lakes 
between October and December 1961.   

The record demonstrates that the Veteran denied military 
sexual assault during February 2003 treatment and first 
reported his experiences to a nurse practitioner at the 
Wilmington VA Medical Center in April 2003.  In March 2004, 
the director of the VA's PTSD Clinic Team at the Vineland 
Outpatient Clinic wrote a letter stating that the Veteran's 
primary diagnosis is PTSD.  The director sent the RO yearly 
updates on the Veteran's status until January 2007, 
establishing that the Veteran does indeed carry a current 
PTSD diagnosis.

A claimed non-combat stressor must be verified by more than 
just the appellant's uncorroborated testimony.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The Board recognizes that the present 
case falls within the category of situations in which it is 
not unusual for there to be an absence of service records 
documenting the events of which the appellant alleges.  See, 
e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  More 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities." VA Adjudication 
Procedural Manual M21-1, Part III, para. 5.14c(5).  

The Veteran testified that he was assaulted on a nightly 
basis by a specific serviceman during boot camp from October 
1961 to December 1961.  He claims that he reported the 
assaults to his company commander, who failed to assist the 
Veteran, and then denied any assaults to a chaplain.  The 
Veteran did not discuss the alleged assault until 
approximately 40 years after his discharge from active 
military service.  According to the Veteran, he developed an 
attitude and became tougher and more belligerent after this 
experience.  He further states that he developed a drinking 
problem in the Navy and was disciplined because he was 
brought back to the ship drunk many times.

While the Veteran's personnel records indicate he was 
stationed at Great Lakes from October 1961 to December 1961, 
there is no contemporaneous evidence corroborating the 
assault's occurrence.  There are no contemporaneous service 
treatment or personnel records that acknowledge it, and the 
appellant did not tell anyone besides his commanding officer 
for many years.  The record also does not contain any 
corroborating evidence that he told his commanding officer.  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than service records may 
corroborate the claimant's account of the stressor incident.  
Examples of such evidence include, but are not limited to, 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavioral 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavioral changes that may constitute credible evidence of 
the stressor include, but are not limited to, a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.  38 C.F.R. 
§ 3.304(f)(3).


The Board has reviewed the claims file for the above types of 
evidence that might corroborate the alleged stressor.  Two 
pieces of evidence present that could possibly support the 
appellant's claim: contemporaneous personnel records and 
assessments of his naval disciplinary record.

As mentioned above, the Veteran's service treatment records 
are absent of any reports of or treatment for sexual abuse.  
The Veteran's personnel records contain a record of his 
performance ratings during service.  These ratings were 
essentially consistent - ranging from 3.2 to 3.8 - from 1962 
to 1963.  His performance declined in 1964, most 
significantly with respect to his military behavior from a 
3.8 the prior year down to a 2.8.  He also showed decreased 
performance in the other categories.  The personnel records 
also show two instances of misconduct.  The Veteran received 
a nonjudicial punishment aboard the USS Howard W. Gilmore in 
March 1963 and was apprehended by the Severn River Naval 
Command Shore Patrol in Annapolis, Maryland, for impeding 
traffic in September 1964.  The charge for impeding traffic 
was dismissed with a warning at the Screening Mast.  

The above is not, however, sufficient to corroborate the 
Veteran's allegations in the circumstances of this case.  The 
regulation states that the behavioral changes, including 
deterioration in work performance, must occur "following" 
the claimed assault.  Such evidence may corroborate the 
Veteran's account.  38 C.F.R. § 3.304(f)(3) (emphasis added).  
In other words, the mere fact that behavioral changes are 
shown is not enough, standing alone, to corroborate the 
Veteran's lay statement; the Board must assess the probative 
value of that evidence, just as it does with any other type 
of evidence.  In this case, the Board does not find decreased 
performance in 1964 and misconduct in 1963-64 to be 
sufficient corroborating evidence.  The decrease in 
performance and the misconduct occurred well after the 
Veteran reported his sexual abuse ended in December 1961.  
Although there is not a legal requirement that such 
behavioral changes occur contemporaneously with the period of 
alleged sexual assaults, such a gap in time indicates that 
the behavior was not a response to the alleged assaults.  


In sum, the evidence does not reflect a change in behavior or 
any other credible evidence that might corroborate the 
appellant's stressor.  The Board has acknowledged that the 
Vineland Outpatient Clinic's director described the Veteran's 
primary traumatic incident as the alleged sexual assaults 
between October and December 1961.  However, the director 
apparently relied entirely on the Veteran's statements over 
40 years after the alleged sexual assault occurred.  
Therefore, service connection for PTSD as due to alleged 
sexual assault is not warranted.  See 38 C.F.R. § 
3.304(f)(3).  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for PTSD.  Although the Board does not 
doubt the Veteran's sincerity in describing the in-service 
incidents, the fact is that the law requires evidence 
corroborating his account and, for the reasons described 
above, such evidence is lacking here.  In reaching this 
conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the claim and that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


